The notice of motion in this cause was served on a person in the house of the attorney, and where he kept his office: but held not sufficient, as it ought to have been on a clerk in the office.(a),[1]

а) Swartwout ads. Gelston, Cole. Cas. 77. “ The service must be on soma person in the office, and belonging there; if nobody is there, it must be upon some one in the house where the attorney resides or the office is kept: and if nobody is there, it may be left in the office.”


 See the New York Code of Procedure, sec. 409.